DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II (claims 4-9) in the reply filed on 07/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (Solid State Ionics 176 (2005) 911 – 914).
Regarding claims 4, 7, and 8, Cao discloses cathode material for lithium ion batteries comprising:
LiAlO2-coated LiCoO2 (abstract).
The claimed Li/Co atomic ratio of 1 or more will be inherent based on the synthesis adding LiOH, which adds more lithium. 
Regarding claim 5, given the lithium cobalt oxide is coated with lithium aluminum oxide, the recited cobalt elution amount of 700 ppm or less will be inherently met, contrary to the other.
Regarding claim 9, given the lithium cobalt oxide is coated with a lithium titanium oxide shell, the battery may have a driving voltage of 4.45 V or greater.
Claims 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besenhard et al. (US 2004/0258836).
Regarding claim 4, Besenhard discloses a method of synthesis of surface-modified materials consisting of:
a LiCoO2 core and a Li2TiO3 shell (para 0036).
The claimed Li/Co atomic ratio of 1 or more will be inherent based on the reaction yielding Li2TiO3 (para 0035), which adds more lithium.
Regarding claim 5, given the lithium cobalt oxide is coated with a lithium titanium oxide shell, the recited cobalt elution amount of 700 ppm or less will be inherently met, contrary to the other.
Regarding claim 7 and 8, Besenhard discloses surface-modified cathode materials for lithium batteries (abstract).
Regarding claim 9, given the lithium cobalt oxide is coated with a lithium titanium oxide shell, the battery may have a driving voltage of 4.45 V or greater.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Besenhard et al. (US 2004/0258836).
Regarding claim 6, Besenhard teaches the thickness is 1 nm to 1 µm, which overlaps Applicant’s claimed range of 0.01 to 0.5 parts by weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited amount of lithium metal oxide because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ryu et al. (US 2017/0222211). Ryu teaches LiCoO2 including a Li2TiO3 coating layer on the surface thereof (para 0118).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723